Citation Nr: 1427772	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an evaluation in excess of 10 percent for a strain of the left gastrocnemius muscle (left calf).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1979 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The April 2008 decision denied an increased evaluation for GERD, while the March 2009 decision denied service connection for hypertension and an increased evaluation for a left calf disability.

The Veteran testified at an April 2014 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence, and waived initial Agency of Original Jurisdiction (AOJ) consideration thereof.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While here the Veteran reports he is unemployed, he does not relate such to the service-connected disabilities at issue.  No TDIU claim is therefore inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of evaluation of GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ


FINDINGS OF FACT

1.  Hypertension was not first manifested during active duty service or the first post-service year; the preponderance of the evidence is against a finding that currently diagnosed hypertension is related to service.

2.  The left calf disability is manifested by no worse than moderate functional impairment, with pain and cramping of the left foot and lower leg activity.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a strain of the left gastrocnemius muscle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that there are any outstanding records with respect to a claim for disability benefits filed with the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted to secure adequate findings to permit application of the rating criteria.  Where necessary, the examiner has offered a medical opinion, supported by clinical findings and adequate rationale.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

With respect to the April 2014 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, explained the issues and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; hypertension, with a presumptive period of one year following separation from service, is a listed chronic disability.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that service connection for hypertension is warranted based on the occurrence of a single isolated instance of elevated (142/100) blood pressure in January 1984, at the time he sustained the injury to his left calf.  He argues that this represents the first manifestation of his disability.  

A VA examiner in July 2012, however, found that this elevated blood pressure reading was a physiological reaction to his injury, and was not diagnostic of hypertension.  He pointed out the lack of documentation of persistently elevated blood pressures in service records, and stated that there was no evidence of use of anti-hypertensive medications.  He opined that hypertension was less likely than not related to service, and more likely than not developed years after discharge.

The Veteran's statements and the documentary evidence of record support the examiner's opinion.  The Veteran reports, and the evidence of record corroborates, that he was not diagnosed as having hypertension in service and did not seek regular treatment until May 1991, when he had a dizzy spell at college and was sent to the emergency room for very elevated blood pressures.  He stated at the time that for about six months, VA doctors had been telling him to monitor his blood pressure; he was first given medication in May 1991, however.  Service treatment records show unremarkable blood pressures throughout service, aside from the January 1984 reading.  At separation, for example, blood pressure was 120/70; no diagnosis of hypertension was made.  

The Veteran has expressed his belief that the elevated blood pressure reading in service represents hypertension, but his opinion is not competent evidence of a nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), an opinion relating one isolated, remote reading to a current diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Hypertension, as opposed to isolated elevated blood pressure, was not first manifested on active duty service, or within the first post-service year.  There is no allegation or showing of symptomatology until six years after separation; continuity is not established.  The currently diagnosed disability is unrelated to military service.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The left calf disability is rate under Code 5311, for impairment of Muscle Group XI, which includes the muscles of the calf, among which is the gastrocnemius muscle.  Slight impairment is not compensable.  Moderate impairment is rated 10 percent disabling.  Moderately severe impairment is 20 percent disabling, while severe impairment is rated 30 percent disabling.   38 C.F.R. § 4.73, Code 5311.

In rating muscle disabilities, the nature of the initial injury, the history and complaints related to the disability, and the objective findings on examination are all considered.  A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is of a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

A moderate muscle disability is characterized by a through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side. 

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d).

When playing racquetball at the end of January 1984, the Veteran sustained an 80 percent tear of his left gastrocnemius muscle.  He was in a cast for two weeks; the cast was still on at the time of his separation physical.  The Veteran complains of cramping and "toe curling" up to three times a day with activity like walking or climbing stairs.  He then has to stretch the foot and lower leg for relief.  He reports fatigue of the left calf, and recalled being told the calf circumference on the left was less than on the right.

VA treatment records reveal complains of weakness in the left calf in April and May 2008; the leg was unremarkable on November 2007 evaluation.  In May 2008, the Veteran reported left leg weakness and problems with the strength of his left leg.  On physical examination, the left calf muscle was more flaccid than the right.  Strength was 4/5 on the left and 5/5 on the right side.  In June 2008, evaluation was again unremarkable, though the Veteran complained of bilateral achiness when walking.  Subsequent records reveal complaints of ankle and foot pain, though these have been adjudicated to be unrelated to the service-connected disability.

At a June 2008 VA examination, the Veteran reported that his left calf injury was progressively worsening, particularly with long periods of standing and walking.  He complained of pain, decreased coordination, and fatigue.  Symptoms would flare up weekly; the Veteran described such as moderate.  On physical examination, there was mild tenderness of the calf, without tissue loss.  Muscle strength was 4/5.  The examiner opined the condition did not result in any impairment of the ability to perform activities of daily living, and described the disability as mild in nature.

The Veteran was again examined in June 2010.  The Veteran stated that over the past year, he had begun to experience increased fatigue in the left calf, along with a burning and cramping sensation in the calf and toes after walking a short distance.  The examiner found no loss of muscle tissue, and felt the condition would not prevent activities of daily living, though he did find moderate impairment of activities like chores and shopping, and severe impairment of athletics.  Muscle strength was 5/5.

In July 2012, a VA examiner noted complaints of episodic pain in the left calf.  On examination, there was no loss of muscle tissue, and full strength of Muscle Group XI was reported with ankle plantar flexion.  

The Veteran was most recently examined in May 2013, to identify any left leg conditions secondary to the left calf disability.  He continued to complain of left calf weakness since the initial injury.  

In order to warrant an evaluation greater than the currently assigned 10 percent, for moderate impairment of the left calf musculature, a showing of moderately severe or severe disability would be required.  Neither is shown.  In accordance with 38 C.F.R. § 4.56, the injury did not require debridement or involve prolonged infection, or sloughing of soft parts and intermuscular scarring.  Intermuscular binding also is not shown.  A partial tear of the muscle required only a cast for two weeks.  The weakness and fatigability of the calf competently and credibly reported by the Veteran, while consistent, do not result in an inability to keep up with work or daily activities.  Any impact is described as fairly minor; the veteran experiences pain and cramps several times a day which he is able to stretch out.  There are no scars or loss of muscle tissue, and the strength impairment is minimal as demonstrated by findings of muscle strength of 4/5.  The impairment of muscle tonus, loss of power and lowered threshold of fatigue when compared to the sound side are contemplated by the currently assigned rating.  The evidence as a whole does not demonstrate that moderately severe or severe disability is shown.  

In sum, the disability picture presented does not approximate that required for a finding of greater than a moderate degree of impairment due to the left calf disability.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria under Code 5311, as explicated by 38 C.F.R. § 4.56, fully contemplate the Veteran's reports of fatigue and weakness of the left calf, as well as the cramping and pain he describes.  As the Schedular criteria are adequate, no further discussion of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for a strain of the left gastrocnemius muscle is not warranted.


ORDER

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for a strain of the left gastrocnemius muscle is denied.

REMAND

In his April 2014 testimony, the Veteran described recent worsening of his GERD symptomatology.  He reported that his medications were no longer as effective, and he had lost weight over the past month.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Veteran was last examined for GERD in July 2012.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA esophagus and hiatal hernia examination.  The examiner must describe in detail all current manifestations of GERD, to include commentary on the impact of the condition on the Veteran's overall health.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


